Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “multiplexing unit configured to multiplex the random noise samples in the random selection of the random noise samples according to the random positioner” in claim 2, and “an assignment unit configured to allocate the random numbers of the first bit length to the first comparator and to allocate the random numbers of the second bit length to a random number” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 9,973,287) in view of Thach et al (US 2017/0364477).

generating a first plurality of the random noise samples representing a high-probability part of the distribution (abstract, col. 1, lines 58-67 to col. 2, lines 1-7); 
generating a second plurality of the random noise samples representing a low- probability part of the distribution (col. 1, lines 61-67 to col. 2, lines 1-7).  Ogasawara et al do not specifically disclose:
outputting a random selection of the random noise samples from the first plurality of the random noise samples and the second plurality of the random noise samples.  
However, Thach et al disclose outputting a random selection of the random noise samples from the first plurality of the random noise samples and the second plurality of the random noise samples (Figs. 1, paras. [0051] and [0097], control device 3).  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Ogasawara et al with control device 3 to generate a selection signal as taught by Thach et al in the invention of Ogasawara et al to output a random selection of the random noise samples from the first plurality of random noise sample and the second plurality of random noise samples to supply the selection signal to other selector circuits to provide updated output values.

As per claim 15, the teaching of Ogasawara et al and Thach et al have been discussed above.  Thach et al further comprising: randomly positioning the random noise samples in the random selection of the random noise samples; and multiplexing the random noise samples in the random selection of the random noise samples (Figs. 1 and 3, paras. [0071]-[0073]).  
As per claim 16, the teaching of Ogasawara et al and Thach et al have been discussed above.  Thach et al further comprising: outputting a flag to indicate whether a given random 

As per claim 17, the teaching of Ogasawara et al and Thach et al have been discussed above.  Ogasawara et al further disclose wherein the second plurality of the random noise samples comprises fewer random noise samples than the first plurality of the random noise samples (col. 2, lines 1-7).

Claims 1-13 and 18-20 are allowable.
 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record do not teach or disclose the invention as recited in claim 1 and 18 as follow”
Claim 1:
“at least a first comparator and a second comparator, 
the first comparator configured to generate a first plurality of the random noise samples representing a high-probability part of the distribution, and 
the second comparator configured to generate a second plurality of the random noise samples representing a low-probability part of the distribution; and 
a random selector connected to at least the first comparator and the second comparator, 
the random selector configured to receive the first plurality of the random noise samples and the second plurality of the random noise samples, the random selector configured to output a random selection of the random noise samples”, in combination with the other limitations of the based claim. 

Claim 18:
“dividing the distribution into at least a first, high-probability part of the distribution and a second, low-probability part of the distribution; 
determining, based on a required number of the random noise samples per clock cycle, a first number of the random noise samples per clock cycle required from the first, high- probability part of the distribution and a second number of the random noise samples per clock cycle required from the second, low-probability part of the distribution, the first number of the random noise samples being greater than the second number of the random noise samples; 
generating a first plurality of the random noise samples representing the first, high-probability part of the distribution according to the first number of the random noise samples; 
generating a second plurality of the random noise samples representing the second, low- probability part of the distribution according to the second number of the random noise samples; and 
outputting a random selection of the random noise samples from the first plurality of the random noise samples and the second plurality of the random noise samples”, in combination with the other limitations of the based claim. 
Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.
Thus, claims 1-13 and 18-20 are allowable over the prior arts of record.

			References Cited by Examiner
7,334,009 (Henry et al), disclose a microprocessor that includes a random number generator (RNG) and an instruction for storing random data bytes generated by the generator).
8,296,345 (Crispin et al), disclose a microprocessor including a random number generator within its instruction set architecture and made selectively available to 
8,332,449 (Chen et al), disclose a method for generating a set of random numbers with statistics represented by a cumulative density function includes generating a set of uniformly spaced samples between an upper limit and a lower limit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111